Case 1:19-mc-00446-PKC Document 4 Filed 09/30/19 Page 1 of 18

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
IN THE MATTER OF A NON-PARTY :
DOCUMENT SUBPOENA SERVED IN:
Misc. Civil Case No.

ED BUTOWSKY,

Plaintiff,

Vv.

DAVID FOLKENFLIK, et al., :

Defendants. ;
ae _ a nn

 

DECLARATION OF DOUGLAS WIGDOR
IN SUPPORT OF NON-PARTY WIGDOR LLP’S
MOTION TO QUASH ED BUTOWSKY’S DOCUMENT SUBPOENA

I, Douglas Wigdor, hereby declare as follows:

1. I am the founding partner of non-party Wigdor LLP (“Wigdor” or the “Firm”). I
have personal knowledge of the matters asserted herein and respectfully submit this declaration
in support of Wigdor’s Motion to Quash the document subpoena (the “Subpoena,” attached as
Exhibit 1 hereto) issued by counsel for Plaintiff Ed Butowsky in connection with the civil
action, pending before the United States District Court for the Eastern District of Texas, entitled
Butowsky v. Folkenflik, et al. No. 18 Civ. 442 (ALM)(CMC) (E.D. Tex.) (the “Folkenflik
Action”), Butowsky’s Amended Complaint filed in the Folkenflik Action is attached as Exhibit
2 hereto.

2. As set forth more fully herein, and in Wigdor’s accompanying Memorandum of
Law, Wigdor respectfully submits that the Subpoena should be quashed, pursuant to Federal
Rule of Civil Procedure (“Rule”) 26 and 45 on the grounds that the Subpoena: (a) seeks the

production of documents and materials that are privileged and/or otherwise protected from

disclosure; and (b) imposes an undue burden upon non-party Wigdor (by the issuance of facially
Case 1:19-mc-00446-PKC Document 4 Filed 09/30/19 Page 2 of 18

overbroad requests that are substantially irrelevant to the claims or defenses in the underlying
litigation and which requests were made for improper purposes, including — as Butowsky himself
has publicly stated — to wrongly harass and burden Wigdor as retribution for serving as opposing
counsel in a prior civil action filed against Butowsky. See, e.g, Exhibit 3 (Investment News
article by Jeff Benjamin, dated Aug. 6, 2018, entitled Exonerated in defamation suits, Ed
Butowsky is out for blood) (“Anybody who did anything negative to me as a result of the lawsuit
will pay,’ Mr. Butowsky said Monday. ‘I’m going to sue the hell out of a lot of firms. I want
to see these people choke on their nerves and go through the same crap I had to go through.’”)

(emphasis added).

Relevant Background
1. Wigdor LLP
3. Wigdor LLP (or the “Firm”) is a small litigation firm, specializing in plaintiffs’-side
employment and sexual assault litigation. Located in New York City, the Firm is comprised of only 12

attorneys, one law clerk and approximately 12 support staff.

4, As set forth further below, Wigdor previously served as counsel for a number of parties
who have asserted claims (both publicly and confidentially) against Fox News Network LLC and/or
Twenty-First Century Fox (collectively, “Fox News”). As a result of such representation, Wigdor is in
possession of voluminous materials protected from disclosure pursuant to the attorney-client privilege,
attorney work-product doctrine, as well as other privileges (including, but not limited to, the privilege
applicable to confidential settlement communications).

5. Among other litigation matters, Wigdor represented Rod Wheeler in a civil action
initiated in 2017 against Fox News and Butowsky, among others, entitled Wheeler v. Twenty-First

Century Fox, et al., No. 17 Civ. 5807 (GBD) (S.D.N.Y.) (the “Wheeler Action’).
Case 1:19-mc-00446-PKC Document 4 Filed 09/30/19 Page 3 of 18

IL. Summary of the Prior Litigation Against Butowsky
6. The Second Circuit Court of Appeals, in a recent opinion in a separate matter,
succinctly summarized the underlying facts and events:

On July 10, 2016, Seth Rich—a 27-year-old DNC staffer—was shot and killed a
few hundred feet from his home in Washington, D.C. The Metropolitan Police
Department determined, and continues to believe, that his unsolved murder
stemmed from a botched robbery.

Soon after Seth’s death, a “conspiracy theory” emerged among “fringe” political
groups. The theory was that “Seth had leaked thousands of DNC emails to
WikiLeaks” and was murdered as a result. [...] Seth’s parents, the Riches, objected
to this theory and issued a statement asking the public to “refrain from pushing
unproven and harmful theories about Seth’s murder.” Despite this statement, the
Appellees [e.g., Fox News] in the case before us set out “to take the conspiracy
theory from the fringe [and move it] to the front pages and screens of the
mainstream media.” [...] To do this, they allegedly orchestrated a plan to turn the
Riches into unwitting collaborators in their scheme. [...]

Specifically, in December 2016, Ed Butowsky, a guest commentator on Fox News,
contacted Seth’s parents, Joel and Mary Rich. [...]

Playing on the Riches’ need to “to get closure, as a family,” Butowsky urged them
to allow him to pay for Wheeler’s services [e.g., investigative services]. [...]
Butowsky falsely assured the Riches that, “although he would finance Joel and
Mary’s retention of Wheeler, Butowsky would respect Wheeler’s legal obligation
not to speak to him [] or anyone other than Joel and Mary about the investigation.”
[...] In the end, Joel and Mary were persuaded.

On May 10, in order to bring the untrue story to publication, Butowsky and
Zimmerman called Wheeler “to falsely inform him that they had developed an FBI
source supposedly confirming” that Seth had been in contact with WikiLeaks. [...]

Soon after, Wheeler became the named source in the Fox News articles about
Seth’s murder.

Rich v. Fox News Network, LLC, 2019 U.S. App. LEXIS 27633, at *3-*8 (2d Cir. Sept. 13, 2019)
(internal citations omitted).

7. Prior to filing the Wheeler Action, on June 23, 2017, I sent a letter to Ed
Butowsky via e-mail advising him of Mr. Wheeler’s intent to file a claim for defamation arising
out of an article published by Fox News which allegedly falsely misattributed certain quotes to

-3-
Case 1:19-mc-00446-PKC Document 4 Filed 09/30/19 Page 4 of 18

Mr. Wheeler. The letter contained an invitation to resolve the matter amicably, and a reminder
to preserve all documents related to the matter.

8. Within hours of sending my letter, Butowsky left me a voicemail wherein he
threatened to move for sanctions. This notion was echoed in a June 26, 2017 letter from
Butowsky’s counsel, David Harrison, Esq., notwithstanding Mr. Harrison’s admission that he
was “confused,” had “no idea” what Mr. Wheeler’s claims entailed and had no notice of “what
this lawsuit is about.”

9. On August 1, 2017, Mr. Wheeler (by his counsel, Wigdor) commenced the
Wheeler Action before the District Court for the Southern District of New York. Therein, Mr.
Wheeler alleged causes of action for, inter alia, defamation per se based on certain comments
and conduct alleged to have been engaged in by Butowsky. In particular, with regard to the
statements that Mr. Wheeler alleged were falsely attributed to him, he further alleged that
Butowsky admitted that: “Well I know that’s not true... I’ve never heard you say that.” “If
I’m under oath I would say I never heard [Mr. Wheeler] say that.” Mr. Wheeler further
alleged that Butowsky told him during a separate conversation that Wheeler would one day “win
an award for having said those things you didn’t say.”

10. On September 19, 2017, Butowsky filed a motion for sanctions pursuant to Rule
11. Separately, on December 1, 2017, Butowsky and Fox News separately filed motions to
dismiss Mr. Wheeler’s amended claims.

11. Following full briefing on the motions and a February 28, 2018 oral argument
before the Honorable George B. Daniels, Wigdor moved on May 14, 2018 to withdraw as Mr.

Wheeler’s counsel. That motion was granted by Order dated May 30, 2018.
Case 1:19-mc-00446-PKC Document 4 Filed 09/30/19 Page 5 of 18

12. Shortly thereafter, Butowsky called me directly and left me two threatening
voicemails. The first voicemail was received on June 26, 2018 at approximately 4:33 p.m. In it,
Butowsky, inter alia: (i) requested an opportunity to meet with me and my partners Jeanne M.
Christensen and Michael J. Willemin; (ii) stated that “we have a number of things to discuss;”
and (iii) closed with, “we have a lot to talk about, Doug.”

13, The following day, June 27, 2018, Mr. Willemin and Ms, Christensen called
Butowsky’s attorney, Mr. Harrison, leaving a voicemail informing him that we were not
interested in meeting with Butowsky and that Butowsky should not be calling us.

14. Very shortly after our attempts to speak with Mr. Harrison, Mr. Butowsky left me
a second voicemail stating:

I didn’t call to then have you call David Harrison. I called to find out a date
and a time that we’re gonna sit down and talk, and you and I got a lot to talk
about. So, we need to do this face to face and, again I’d like you to have
Wilhelm [sic] and Christensen in the office — if not that’s fine with me.

We don’t even have to do it in your office. We can do it in your hometown.
We can meet someplace in New York. But you and I need to talk. We’ve got
a lot of stuff we need to work out Doug. So, if you’re not gonna meet you
can, you know, start there. But you can communicate directly with me. I, um,
left you my cell, [kxx-xxx-xxxx].

But Doug, you and I have a lot to catch up on, a lot to discuss. So look
forward to it. Let’s try to carve out a couple hours okay. I will see you soon
Doug.

15. Following receipt of the second voicemail, Mr. Willemin and Ms. Christensen
again called Mr. Harrison. Mr. Harrison informed them that he had already advised Butowsky
not to contact us and that he would do so again, but that he only had limited control over
Butowsky’s actions.

16. Later that day, Wigdor submitted the voicemails to Judge Daniels and requested

an order directing Butowsky to cease and desist from contacting me and my colleagues.

5.
Case 1:19-mc-00446-PKC Document 4 Filed 09/30/19 Page 6 of 18

17, On July 12, 2018, Judge Daniels ordered that “Mr. Butowsky should follow the
advice of his counsel and not attempt to contact any of Mr. Wheeler’s former attorneys or the
law firm of Wigdor LLP.”

18. Despite Judge Daniels’ Order and in disregard thereof, Butowsky embarked on
another round of threatening and harassing behavior towards Wigdor. On July 18, 2018,
Butowsky emailed Mr. Willemin with the subject line, “you might want to have this.” The body
of the email contained a link to a YouTube video entitled “Michael Willemin of Wigdor LLC
[sic] attorney for Rod Wheeler goes with Botched Robbery story.” The video is a spliced and
tampered recording of an interview with Mr. Willemin about Mr. Wheeler’s suit.

19. Less than an hour later, Butowsky sent Mr. Willemin a second email, using the
same subject line, “you might want to have this,” and wrote, “Please disregard. I meant to send
to someone else. My apologies.”

20. On August 2, 2018, Judge Daniels entered a Memorandum Decision and Order
dismissing Mr. Wheeler’s claims. Therein, the Court concluded that the alleged defamatory
statements could not be provably false. In the same Order, Judge Daniels denied Butowsky’s
Rule 11 motion for sanctions.

Ill. Butowsky Threatens Wrongful and Abusive Retaliatory Litigation

2. Just days after this Court denied his sanctions motion, Butowsky is quoted in an
Investment News article as saying: “Anybody who did anything negative to me as a result of the
lawsuit will pay. ... I’m going to sue the hell out of a lot of firms. I want to see these people
choke on their nerves and go through the same crap I had to go through.” See Exhibit 3

(emphasis added).
Case 1:19-mc-00446-PKC Document 4 Filed 09/30/19 Page 7 of 18

22. Butowsky is now attempting to make good on this vow. To do so, he has enlisted
two lawyers who have been subject to discipline by various courts.

A. Butowsky v. Susman & Godfrey ~ Butowsky sues Counsel for the Riches

23. On March 6, 2019, Butowsky filed a lawsuit against the law firm Susman &
Godfrey, LLP in the 416" District Court in Collin County, Texas, entitled Butowsky v. Susman &
Godfrey, LLP, No. 416-01222-2019, alleging, inter alia, defamation and malicious prosecution
(the “Susman Action”).

24, Susman & Godfrey represent Joel and Mary Rich, the parents of Seth Rich, in the
action Joel and Mary Rich v. Fox News Network, LLC, et al. No. 18 Civ. 2223 (GBD)
(S.D.N.Y.) (the “Rich Action”). The Riches allege that Butowsky and others at Fox News
intentionally inflicted emotional distress on the Riches by publishing a story that implied that
Mr. Rich was responsible for the leaking of emails from the Democratic National Committee
(“DNC”) during the 2016 presidential election. The Rich Action was initially dismissed by
Order of Judge Daniels on the same date that the Wheeler Action was dismissed. But see Rich v.
Fox News Network, LLC, 2019 U.S. App. LEXIS 27633 (2d Cir. Sept. 13, 2019) (vacating dismissal
order).

25. The Susman Action was dismissed on June 21, 2019 by the Honorable Andrea S.

Thompson, who held that Butowsky had failed to establish, by clear and specific evidence, a

 

| Enabling Butowsky’s allegations of conspiracies and defamation are his current

counsel, Ty Clevenger, Esq. and Steven Biss, Esq. Publicly available documents reveal that Mr.
Clevenger has an extensive history of attorney misconduct and discipline, including: (1)
sanctions imposed by the United States District Court for the Western District of Texas; (2)
sanctions imposed by the D.C. District Court, the D.C. Bankruptcy Court, and the D.C. Circuit
Court of Appeals; (3) a reprimand imposed by the Texas State bar, and (4) a suspension and fine
imposed by the bar of the D.C. District Court and Mr. Clevenger’s required resignation from that
bar. Mr. Biss, for his part, was suspended from practicing law in the Commonwealth of Virginia
for one year and one day for, inter alia, “committing deliberately wrongful acts that reflected
adversely on his fitness to practice law,” including through a misrepresentation he made before
the Southern District of New York.
Case 1:19-mc-00446-PKC Document 4 Filed 09/30/19 Page 8 of 18

prima facie case for each essential element of his claims, and that Susman & Godfrey established
by a preponderance of the evidence the defense of attorney immunity.
B. Butowsky v. Gottlieb — Butowsky Sues Other Attorneys and Media Entities

| 26. On March 12, 2019, Butowsky initiated a separate lawsuit entitled Butowsky v.
Gottlieb, et al., No. 19 Civ. 0180 (ALM)(KPJ) (E.D. Tex.) (the “Gottlieb Action”). There,
Butowsky sued no less than nine attorneys (including attorneys from Susman & Godfrey who
represent the Riches in the Rich Action), three different law firms (Boies Schiller & Flexner
LLP, Massey & Gail, LLP and Bailey & Glasser), as well as Turner Broadcasting System Inc.
(i.e., CNN), television personality Anderson Cooper, the New York Times, and Vox Media.
Butowsky alleges claims of, inter alia, defamation, business disparagement, malicious
prosecution, and civil conspiracy. The defendants in the Gottlieb Action have filed motions to
dismiss Butowsky’s claims, which are sub judice.

27. Here too, Butowsky has targeted counsel for wrongful retribution. Boies Schiller
and Massey & Gail (and certain of the individual attorneys named as defendants) represent Seth
Rich’s brother, Aaron, in an action against Butowsky entitled Rich v. Butowsky, et al., No. 18
Civ. 0681 (RJL) (D.D.C.) (the “Aaron Rich Action”) which is pending before the United States
District Court for the District of Columbia.

C. Butowsky v. Democratic National Committee

28. On August 1, 2019, Butowsky initiated another lawsuit, filed as a related action to
the Gottlieb Action, entitled Butowsky v. Democratic National Committee, et al. (E.D. Tex. Case
No. 19 Civ. 582 (ALM) (E.D. Tex.) (the “DNC Action”). Therein, Butowsky asserts claims
against Perkins Coie LLP, the DNC, and an internet security company called CrowdStrike, Inc.,

alleging, inter alia, defamation, business disparagement, malicious prosecution, and civil
Case 1:19-mc-00446-PKC Document 4 Filed 09/30/19 Page 9 of 18

conspiracy, including an alleged conspiracy with the attorneys and law firms named in the
Susman Action and Gottlieb Action to defame him.
D. Butowsky v. Charles Schwab Co.

29. On August 3, 2018, Butowsky (together with his investment company, Chapwood
Capital Investment Management, LLC), filed a lawsuit against Charles Schwab Corporation and
others entitled Butowsky v. Charles Schwab Co., et al. No. 18 Civ. 0548 (ALM)(KPJ) (E.D.
Tex.) (the “Charles Schwab Action’). Therein, Butowsky alleges claims of defamation, business
disparagement, tortious interference and breach of contract, and seeks $100,000,000.00 in
compensatory damages in addition to punitive damages and interest. This litigation was
compelled to arbitration in March 2019.

E. Butowsky v. Wigdor —Butowsky Separately Sues Wigdor in Texas

30.  Butowsky’s attempts to threaten and harass Wigdor and its attorneys did not
cease, even after the Wheeler Action was dismissed and Butowsky’s motion for sanctions was
denied. Rather, Butowsky continued to contact Wigdor employees:

e On March 18, 2018, Butowsky sent me, and two of my partners, an unsolicited
email with no subject line, but with only a link to an article appearing in the Daily
Mail about the Gottlieb Action in the body of the email.

e On March 24, 2019, Butowsky sent an unsolicited private message through the
LinkedIn social media platform (“LinkedIn”) to a Wigdor intern stating: “We
should talk.” Butowsky then asked: “Do you recognize my name?” Receiving no
response, Butowsky then wrote (in bold): “We should talk immediately.

XXX.XXX.XXXX? What is your best physical address?”

e That same day, March 24, 2019, Butowsky also messaged (via LinkedIn) a
Wigdor attorney asking her to “please call me XXX.XXX.XXXX”.

e On March 25, 2019, Butowsky sent a message (via LinkedIn) to another Wigdor
attorney with a subject line of “Feel free to call XXX.XXX.XXXX”, asking:

“What is your address? We have something to mail you”[.|

 

* Butowsky’s stated personal phone number is redacted herein.

-9.
Case 1:19-mc-00446-PKC Document 4 Filed 09/30/19 Page 10 of 18

e On March 26, 2019, Butowsky sent a message (via LinkedIn) to a Wigdor
paralegal telling her to “please call me XXX.XXX.XXXX need to get some
clarification on your role in something”.

e Butowsky even sent a LinkedIn message to a Wigdor intern from Ireland, asking
her to “please call me XXX.XXX.XXXX have some questions for you”.

e Around this time, Butowsky also called several former Wigdor employees
requesting that they call him “immediately.”

31. On November 30, 2018, Butowsky’s counsel Ty Clevenger sent me a letter
concerning “litigation that [Butowsky] plans to file in Texas against” me, the Firm and two of
my partners in relation to our representation of Mr. Wheeler.

32. After this letter was sent, I learned that an attorney for Fox News, Joseph A.
Piesco, Bsa. of DLA Piper LLP, had written to Clevenger citing an August 1, 2018 agreement
between Butowsky and Fox News (attached hereto in redacted form as Exhibit 4) precluding
Butowsky from ever bringing any actions or proceedings against Mr. Wheeler or his counsel
arising out of the Wheeler Action. On April 16, 2019, Mr. Piesco wrote again to Mr. Clevenger
(attached hereto as Exhibit 5) warning him that Butowsky would be in breach of his agreement
with Fox News if he were to initiate a lawsuit against me, Wigdor, or Mr. Wheeler based on an
“unequivocal[] waive[r of] his right to file any such claims.” Mr. Piesco made clear Fox News’
position that “Mr. Butowsky expressly waived any right to bring any claims against Mr. Wheeler
or Wigdor LLP.”

33. Notwithstanding the foregoing, on July 31, 2019, Butowsky filed an action
entitled Butowsky v. Wigdor, et al. No. 19 Civ. 0577 (ALM) (E.D. Tex.) (the “Wigdor Action”)
against me, the Firm, and Mr. Wheeler. Therein (see Complaint attached hereto as Exhibit 6),
Butowsky alleges claims for defamation, business disparagement, civil conspiracy, and civil

RICO, and seeks “compensatory damages, Punitive damages and Treble damages in the sum of

-10-
Case 1:19-mc-00446-PKC Document 4 Filed 09/30/19 Page 11 of 18

$118,000,0000.00 or such greater amount as is determined by the Jury.” To date, Butowsky has
failed to serve the Summons and Complaint.

34. In all, and to the extent known to me from publicly filed documents, Butowsky
has initiated (as part of his publicly-stated campaign of wrongful retribution) no less than six
separate civil actions related to Seth Rich’s tragic murder, Butowsky’s participation in the
investigation thereof, and Fox News’s long since-retracted article tying Mr. Rich’s death to the
DNC email leak, against more than 40 individual and corporate entities/law firms/attorneys
seeking over $280 million in damages.”

F. The Folkenflik Action and the Non-Party Document Subpoena Issued to Wigdor

35. On June 21, 2018, Butowsky filed the underlying Folkenflik Action against
Defendants David Folkenflik (a reporter), National Public Radio, Inc. (“NPR”) and a number of
additional NPR-related individuals.

36. In his Amended Complaint (see Exhibit 2) Butowsky alleges, inter alia, claims of
defamation, business disparagement, and civil conspiracy, and seeks a compensatory damages
award of no less than $57,000,000, in addition to punitive damages and interest. —

37. In connection with the Folkenflik Action, Butowsky (by his counsel Steven Biss)
issued a non-party document subpoena (the “Subpoena,” attached as Exhibit 1), dated July 24,

2019, to Wigdor.

 

3 Butowsky’s propensity for misconduct appears unconstrained. Based upon publicly-
available materials, Butowsky has been sued: (a) for allegedly defrauding a law firm in
connection with his retention of that firm and subsequent refusal to pay it for services rendered
(see Shamoun & Norman, LLP vy. Butowsky, et al., Cause No. CC-11-08010-E (Dallas County);
(b) for fraud in connection with claims that he induced an individual to invest $1,500,000 in his
company, but then failed to make required distributions to the investor and refused to provide
requested financial statements (see Noble v. Butowsky, et al., Cause No. DC-09-06903-C (Dallas
County)); and (c) for fraud against a former client, in which matter Butowsky and former
employer were ordered to pay the client $300,000 (see Mariani v. Butowsky, et al., FINRA Case
No.: 03-05543).

-l1-
Case 1:19-mc-00446-PKC Document 4 Filed 09/30/19 Page 12 of 18

38. By a series of written communications (attached as Exhibits 7-8 hereto) between
counsel for Wigdor and counsel for Butowsky, Wigdor’s time to respond to the Subpoena
(without waiver and reserving the right to pursue all defenses other than service) was extended
until September 30, 2019.

39. Accordingly, the current motion to quash is timely.

IV. The Subpoena Must Be Quashed Because It Calls For The Production of Privileged
Materials

40. As an initial matter, Butowsky’s non-party document Subpoena to Wigdor must
be quashed because the Subpoena plainly calls for the production of materials that are protected
from disclosure pursuant to the attorney-client privilege, attorney work-product doctrine, and/or
other applicable privileges (including but not limited the privilege governing confidential
settlement communications),

41. | Butowsky and his attorneys clearly knew when they issued the Subpoena to
Wigdor, a law firm, that Butowsky’s overbroad and non-particularized requests sought
privileged documents and communications. Yet, Butowsky failed to make any effort to limit the
scope of the Subpoena or to otherwise minimize Wigdor’s burden in responding to such facially
overbroad requests.

42: More specifically, and notwithstanding that Butowsky and his counsel are well
aware that Wigdor has represented numerous clients in advancing claims against Fox News (see
Exhibit 2 at { 29), the Subpoena calls for the production of all documents “THAT MENTION
BUTOWSKY OR FOX NEWS OR THAT ARE OF AND CONCERNING BUTOWSKY OR
FOX NEWS” for the period from May 1, 2017 to the present. See Exhibit 1 at 3 (emphasis on

original); see also id. at Request No. 14.

-12-
Case 1:19-mc-00446-PKC Document 4 Filed 09/30/19 Page 13 of 18

43. A number of additional Subpoena requests call for the production of Wigdor
attorneys’ “notes” or other documents related to or “reflect[ing] communications” with certain
parties, including Folkenflik (Requests Nos. 1-2); defendants in the Wheeler Action (Requests
Nos. 8, 9, 14); members of the Rich family (Requests Nos. 10-13); and/or various news
organizations (Requests Nos. 15-20). See Exhibit 1 (Subpoena). Jd. Any and all such attorney
notes and records are protected by the attorney work-product doctrine.

44. Thus, all of the Subpoena Requests that are unrelated to the parties of the
Folkenflik Action (e.g., Butowsky, Folkenflik, and NPR) and/or concerning Butowsky’s co-
defendants in the Wheeler Action, call for materials protected from disclosure by the attorney-
client privilege and work product doctrine.

45. Given the enormous breadth of the Subpoena Requests calling for protected
materials, it would be extremely burdensome (both in terms of time and costs, as discussed more
fully below) for Wigdor to prepare a privilege log on a document-by-document basis.
Accordingly, together with the submission of this current motion to quash, Wigdor has prepared
a categorical privilege log (attached hereto as Exhibit 9), in accordance with Rule 26.2(a)(2) of
this Court’s Local Civil Rules, which provides a description of the files and types of materials
withheld, the Wigdor attorneys involved in such files (which includes the attorneys’ preparation
of non-public drafts of materials; preparation of attorney notes; and communications with
clients), as well as the time period related to such files.

A6. As detailed in Wigdor’s categorical privilege log, Wigdor has represented various
clients with respect to claims and/or civil litigation as against Fox News (including but not
limited to the Wheeler Action), The files for each of these separate matters (many of which have

never been filed publicly and to this day remain strictly confidential and highly sensitive) are

-13-
Case 1:19-mc-00446-PKC Document 4 Filed 09/30/19 Page 14 of 18

voluminous, and contain attorney-client communications, as well as protected attorney notes and
drafts (including materials prepared in anticipation of litigation, as well as draft materials
prepared in connection with pending litigation). See Exhibit 9. Indeed, the privileged
documents and other materials that are sought through and are arguably responsive to
Butowsky’s requests would include, but are not limited to: (a) the names of individuals who
Wigdor represented in claims against Fox News (whose identities may or may not have ever
been publicly disclosed through a court filing); (b) the claims and underlying facts and
information supporting such claims of clients represented by Wigdor against Fox News (almost
always heavily sensitive and confidential in nature, and much of which has never been publicly
disclosed); (c) the names of individuals at Fox News accused of wrongdoing, whose identities
and/or alleged misconduct has never been publicly disclosed; (d) information concerning the
resolution of the claims or clients represented by Wigdor against Fox News, including the
amounts, if any, of any monetary settlements, and the terms, if any, of any non-monetary
resolutions; and (e) virtually the entire case files of clients represented by Wigdor against Fox
News whose claims bear no relation whatsoever to any claim, allegation, or defense in the
Folkenflik Action.

47. Wigdor respectfully submits that all such materials are protected from disclosure,
and the Subpoena must be quashed to the extent that the overbroad Requests seeks the
production of any such attorney-client privileged communication or other materials protected
from disclosure pursuant to the attorney work-product doctrine. The Subpoena should also be
quashed on the independent grounds that it unjustifiably and harassingly calls for the production

of documents that are extremely sensitive and confidential, the disclosure of which would cause

-14-
Case 1:19-mc-00446-PKC Document 4 Filed 09/30/19 Page 15 of 18

irreparable harm to a significant number of people, including Wigdor’s clients and individuals
accused of wrongdoing.

V. The Subpoena Must Be Quashed Because It Was Issued for an Improper Purpose and
Imposes an Undue Burden Upon Non-Party Wigdor ,

48. Separately and independently, Butowsky’s Subpoena to Wigdor must be quashed
in the entirety because it: (a) was issued for improper purposes (i.e., to harass and burden
Wigdor, as well as an improper attempt to secure discovery in the improperly commenced
Wigdor Action); and (b) improperly and intentionally attempts to impose an enormous burden
upon Wigdor.

49, Butowsky has not been shy in stating that it is his intent to harass and burden both
his current and former adversaries (and their attorneys). To the contrary, Butowsky has been
quoted as stating that: “Anybody who did anything negative to me as a result of the lawsuit will
pay[.] ‘I’m going to sue the hell out of a lot of firms. I want to see these people choke on
their nerves and go through the same crap I had to go through.” See Exhibit 3. And, as stated
herein, Butowsky has made good on these improper threats — both by a campaign of wrongful
litigation and by the issuance of the Subpoena to Wigdor just days before Butowsky separately
and improperly sued Wigdor in the Eastern District of Texas. See Fed. R. Civ. P. 26; see supra
at {J 21-34.

50. Nor can there be any doubt that the Subpoena, although issued in connection with
the Folkenflik Action, is really an attempt to obtain pre-joinder discovery in the separately-filed
Wigdor Action. As an initial matter, many of the Subpoena Requests are entirely irrelevant to
the Folkenflik Action. Moreover, it is notable that the Subpoena to Wigdor was issued on July

24, 2019 — just days before Butowsky initiating the Wigdor Action, which Butowsky has made

-15-
Case 1:19-mc-00446-PKC Document 4 Filed 09/30/19 Page 16 of 18

no effort to serve (because, Wigdor submits, he seeks pre-joinder discovery by way of the
Subpoena).

51. In addition to being issued for improper purposes and as part of a campaign to
wrongly harass Wigdor, the Subpoena must be quashed because it attempts to impose an undue
burden upon Wigdor.

52. | Butowsky and his counsel have made no efforts to minimize Wigdor’s burden in
respect to the production of materials as a non-party. Rather, they have taken the exact opposite
approach, in violation of the applicable rules.

53. The Subpoena (a) is facially overbroad (both as to the Requests and the applicable
time period) and not particularized; (b) seeks documents that are irrelevant to the underlying
Folkenflik Action; (c) seeks documents (such as Butowsky’s own communications) which are in
Butowsky’s possession; (d) seeks documents that are available from parties to the Folkenflik
Action; and (e) seeks materials that are publicly available (and, in many instances cited in
Butowsky’s Amended Complaint).

54. In addition to the foregoing (which matters are more fully presented in Wigdor’s
accompany Memorandum of Law), compliance with the Subpoena would wrongly impose an
enormous burden upon Wigdor, both financially and in employee time and effort, and for this
reason the Subpoena should be quashed.

55. Wigdor is a small law firm currently comprised of only 12 attorneys, one law
clerk, and approximately 12 support staff. For Wigdor to be obligated to pull entire litigation
files related to prior claims/suits against Fox News, and to sort through these files for
responsiveness and/or the logging of privileged materials and work product, would likely occupy

the entire Firm’s resources for weeks, if not months, and totally upset the normal day-to-day

-16-
Case 1:19-mc-00446-PKC Document 4 Filed 09/30/19 Page 17 of 18

functions of the Firm (including our fiduciary obligations to current clients). For this reason
alone, the Subpoena should be quashed for wrongly imposing an undue burden.

56. Separately and equally significantly, the Subpoena imposes an undue burden upon
Wigdor insofar as it would require Wigdor to search for electronically stored information
(“ESI”), including, but not limited to, Wigdor’s e-mail systems (in respect to all current or
former employees of the Firm) and document storage and management systems (which would
contain substantial materials and drafts protected from disclosure pursuant to the attorney work-
product doctrine).

57. By way of example only, searching for documents responsive to the Subpoena
would require retrieving and searching through the ESI of no less than 31 custodians, including
12 Wigdor attorneys, 13 paralegals, 5 administrative support staff, and 1 summer associate/law
clerk.

58. Searches for responsive documents within the data files saved on Wigdor’s
servers related to matters against Fox News and of the ESI for the five Wigdor attorneys who
were most involved in the Fox News matters alone would require searching through 14 GBs of
data, and over 49,500 documents. To review these materials for responsiveness and privilege
would require 99 attorney-days of full-time document review (presuming an 8-hour review day
and an average review pace of 500 documents per hour) — an undertaking that would totally
disrupt Wigdor’s day-to-day operations.

59. | Even a narrower search only for keywords related to the allegations in the
Folkenflik Lawsuit, ie., for the terms ““Wheeler,” “Butowsky,” “Harrison,” “Clevenger,”
“Biss,” “Zimmerman,” “Rod,” “Folkenflik,” and “NPR” within the ESI of these same five

Wigdor attorneys would require searching over 8 GBs of data and 21,000 documents.

-17-
Case 1:19-mc-00446-PKC Document 4 Filed 09/30/19 Page 18 of 18

60. Of course, reviewing these immense swaths of documents and information for
responsiveness, relevance, and privilege (not to mention logging privileged documents), and
ultimately producing documents will require an incredible amount of attorney and paralegal time
(or the hiring of outside counsel, which is extremely costly). Wigdor simply does not have the
capacity to devote the manpower needed for this task while still running the day-to-day
operations of a busy litigation firm.

61. For each of the foregoing reasons, Wigdor LLP respectfully submits that the non-party
Subpoena should be quashed in its entirety.

Pursuant to 28 U.S.C. § 1746, I declare under penalties of perjury that the foregoing is

true and correct. Executed this 30th day of September, 2019.

2H LA

" DOUGLAS WIGDOR

-18-
